Title: From Thomas Jefferson to George Jefferson, 10 May 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia May 10. 98.
          
          According to [advices] in my letter of the 6th. inst. I now inclose to you the bill of lading for 28. packages & 1. doz. chairs by the sloop Sally capt. Potter, which sails tomorrow morning. be so good as to forward them, when recieved, by the Milton boats. No. 28. will perhaps require new wrapping, being hinges done up in paper, as they were not thought of till all the other packages were aboard. I am with great esteem Dear Sir
          Your friend & sert.
          
            Th: Jefferson
          
        